Citation Nr: 0628281	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-13 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received with 
which to reopen the veteran's claim of entitlement to service 
connection for skin disability claimed as hives.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from December 
1976 to August 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2002, a statement 
of the case was issued in August 2002, and a substantive 
appeal was received in September 2002.   

The Board notes that the veteran's notice of disagreement 
also sought service connection for a low back strain.  The RO 
issued a rating decision in September 2003 in which it 
granted service connection for a lumbar strain.  Since the 
granting of service connection constituted a full grant of 
the veteran's claim, the issue is no longer before the Board.  

The Board notes that the RO decided the veteran's claim for 
service connection for hives on a de novo basis.  As such, it 
did not address the issue of whether new and material 
evidence had been received to reopen his claim (that had been 
previously denied in December 1988).  The Board finds that 
the veteran was not prejudiced by the RO's actions inasmuch 
as the RO evaluated his claim using a less stringent 
evidentiary standard that benefits the veteran.  However, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim. See Jackson v. Principi, 265 F. 3d 
1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  In December 1988, the Board denied the veteran's claim 
for service connection for a skin disability.  

2.  Certain evidence received since the December 1988 Board 
decision is neither cumulative nor redundant; and in 
conjunction with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the claim.

3.  Any current chronic skin disability is not causally 
related to the veteran's active duty service.   


CONCLUSIONS OF LAW

1. The December 1988 Board decision denying the veteran's 
claim for service connection for a skin disability is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2005).

2.  Evidence received since the December 1988 Board decision 
denying service connection for a skin disability, which was 
the last final denial with respect to this issue, is new and 
material; accordingly, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  A chronic skin disability, to include hives, was not 
incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim for service connection in September 2000.  In March 
2001, a VCAA letter was issued to the appellant.  This letter 
effectively notified the appellant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Since the March 2001 
VCAA notice preceded the March 2002 rating decision, there 
are no defects with respect to the timing of the VCAA notice.

The Board notes that the veteran was sent another VCAA notice 
in February 2004 which also set forth the duty of VA and the 
veteran in obtaining evidence and also set forth the evidence 
necessary to substantiate his underlying service connection 
claim.  Although it does not appear that there was VCAA 
notice as to the threshold question of whether there was new 
and material evidence to reopen the claim, there was no 
resulting harm to the veteran since both the RO, and the 
Board in this decision, have determined that the claim has 
been reopened.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there had 
been no notice regarding the rating criteria upon which the 
veteran's disability would be evaluated, or the method by 
which an effective date is assigned.  Despite the inadequate 
notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in March 2001 in which it advised the 
appellant what information and evidence is needed to 
substantiate his claim, what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
The RO sent the appellant another correspondence in March 
2006 in which it complied with the holding in Dingess/Hartman 
v. Nicholson.  Finally, since the Board concludes below that 
the preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and reports 
of VA examinations.  A medical opinion has also been 
obtained.  There is no indication of relevant, outstanding 
records which would support the appellant's claims.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  For all 
the foregoing reasons, the Board concludes that VA's duties 
to the appellant have been fulfilled with respect to the 
issues on appeal.

New and Material Evidence

Decisions of the Board of Veterans Appeals are final.  38 
U.S.C.A. § 7104.  When a claim to reopen is presented, a two-
step analysis is performed.  The first step of which is a 
determination of whether the evidence presented or secured 
since the last final disallowance of the claim is "new and 
material."  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed before August 29, 
2001 (it was filed in September 2000); consequently, the 
former version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(2001) provides as follows:   

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the claim.   

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible. The only exception would 
be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

In this case, the record shows that the Board denied an 
earlier claim of service connection for a skin disability in 
December 1988.  The basis for the denial was that the veteran 
failed to provide any evidence of a current disability.  
Evidence on file at that time of denial included the service 
medical records, which revealed several instances where the 
veteran complained of skin rashes; a normal separation 
examination dated May 1985; a May 1985 Report of Medical 
History in which the veteran indicated that he did not suffer 
from any skin diseases; and a  VA examination dated November 
1985.  

The evidence received by the Board since the December 1988 
decision denying service connection for a skin disability 
includes RO hearing testimony; VA outpatient treatment 
records; and VA examinations dated November 2000 and August 
2003.  This evidence reflects a current skin disability (an 
element of service connection claims not present when the 
Board made its December 1988 decision).  The evidence 
therefore relates to an unestablished fact necessary to 
substantiate the claim.  Additionally, the evidence is 
neither cumulative nor redundant, and by itself or in 
conjunction with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the claim.  Accordingly, the claim for service 
connection for a skin disability is reopened.  The Board now 
proceeds with a merits analysis of this issue as did the RO 
as shown by the most recent supplemental statement of the 
case. 

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The service medical records reveal that the veteran 
complained of blisters on the palms of both hands on June 13, 
1979.  The clinician's impression was rule out lues.  A week 
later, he was assessed with hand foot mouth disease.  On July 
2, 1979, his skin was noted to be clear.  

In the summers of 1980 and 1981, the veteran had further 
complaints of dry scaly rashes on the forearms, elbows, and 
palms of his hands.  In 1980, the provisional diagnosis was 
secondary lues.  In June 1981, the symptoms were originally 
assessed as possibly psoriasis.  Later that month, the 
assessment was changed to probably lues.  Finally, in August 
1984, the veteran complained of a history of hives.  This 
latest outbreak on his arms, forehead, and legs apparently 
began five days prior to seeking treatment.  He stated that 
it began when he got in his sleeping bag.  The clinician 
observed some swelling and bumps.  No diagnosis was made.  

The veteran underwent a separation examination in May 1985.  
Examination of the skin was normal; and there were no 
indications of a chronic skin condition.  The veteran also 
completed a Report of Medical History in May 1985.  He 
indicated, by checked box, that he did not have any skin 
diseases.  

The veteran filed an Application for Compensation or Pension 
at Separation from Service in August 1985.  He claimed that 
he suffered from various disorders, but he did not refer to 
hives, or any other chronic skin disorder.   

The veteran underwent a VA examination in November 1985 in 
which he complained of hives.  However, he failed to report 
for a dermatology consultation scheduled for December 1985.  

Upon filing his application to reopen his claim, the veteran 
underwent a VA examination in November 2000.  He reported 
that in the late 1970s, he began to have systemic reactions 
to insect bites; and that when bitten, he would develop hives 
that would require medical attention (usually a shot of 
Benadryl).  He also reported an intermittent rash during the 
military which was not pruritic.  He does not currently use 
any treatment for the rash.  

Upon examination, the clinician noted that the veteran did 
not have any hives present.  Instead, the veteran had a tiny 
vesicular rash 10 cm x 6 cm in the back on the right at 
approximately the T7 area.  The veteran was unaware of the 
rash and reported that there was no sensation or discomfort.  
The clinician diagnosed an eczema-type rash intermittent to 
systemic reaction to insect bites.  

VA Medical Center treatment records dated March 1986 to March 
2002 show no findings attributed to hives.  In January 2001, 
the veteran complained of pain and itching on the right side 
of his chest and back.  He was diagnosed with herpes zoster.  

The veteran testified at a May 2003 RO hearing that he was 
first diagnosed with hives in 1977.  He was injected with 
Benadryl, which made the hives go away.  He indicated that he 
is not currently receiving any medication other than over the 
counter medication when he breaks out.  He stated that since 
insect bites often trigger an allergic reaction, he wears 
insect repellant and long sleeves.  He reported that he was 
just given an injective from a doctor in the Longview 
Outpatient Clinic to keep on hand in case he breaks out.  

A July 2003 outpatient treatment note reflects that the 
veteran had an itchy rash on dorsum of hands and on wrists.  
He reported that he wears gloves all day and that that might 
be causing the rash.  He had no rash anywhere else.  

The veteran underwent a VA examination in August 2003.  Prior 
to the examination, the clinician reviewed the veteran's 
claims file.  She noted that he was using Hydrocortisone 
ointment 1% twice per day for hands and wrist dermatitis.  
The veteran reported that he began to experience rashes on 
his hands, wrist, and arms related to an insect bite.  He 
stated that he was given Benadryl in service for various 
bites.  Nonetheless, he began to experience recurrent 
dermatitis on his arms, wrists, and back of the hands.  The 
clinician noted that the service medical records indicated 
that these symptoms were attributed to syphilis (also known 
as lues). 

The clinician further noted that the veteran has recently 
sought treatment at the Longview Community Based Outreach 
Clinic, where the clinician attributed the veteran's current 
rash to the fact that he wears latex gloves all day.  

Upon examination, the clinician observed a 3x4 patch of skin 
on the dorsum of the hands consisting of papules and macules 
with excoriation from previous scratching.  The rash extended 
back to his wrists, on the left more than the right.  There 
did not appear to be any nodularity associated with the rash, 
which is basically superficial.  The clinician diagnosed the 
veteran with dermatitis which is currently being labeled as a 
latex allergy.  The clinician again noted that the service 
medical records attributed his in service dermatitis to 
syphilis.  The clinician stated that "there does not appear 
to be a relationship between the veteran's dermatitis in the 
Military and his current diagnosis and dermatitis, which is 
latex allergy it appears."  The clinician went on to note 
that his RPR is currently negative, so syphilis is not the 
cause of his current dermatitis.  

Analysis

The veteran has argued that he began suffering from hives 
while in service and that he continues to suffer from hives 
today.  He further argues that he tends to break out with 
hives during the summer months, as the outbreaks are often 
triggered by insect bites.  The Board notes that it does not 
appear that the veteran was ever diagnosed with hives (either 
in service or post service).  The medical records indicate 
that he has frequently reported a history of hives; but the 
records fail to show a diagnosis of hives.  

Nonetheless, the Board recognizes that the veteran's service 
medical records do show that the veteran suffered from a skin 
condition during service, and that he continues to suffer 
from a skin condition.  The central issue in deciding the 
case is whether the skin condition from which the veteran now 
suffers is related to the skin condition from which he 
suffered in service.  

The service medical records reflect that the predominant 
diagnosis of the veteran's skin rashes was lues.  The 
veteran's separation examination reveals that the veteran no 
longer suffered from the skin condition at the time of 
discharge.  Finally, the veteran indicated in a Report of 
Medical History, that he had not had any skin diseases.  

The veteran underwent two post service VA examinations 
(November 2000 and August 2003).  He was not diagnosed with 
hives at either examination.  At the November 2000 
examination, the veteran was noted to have had a small rash 
on his back.  The veteran was unaware of the rash.  The 
clinician failed to render an opinion on whether it was 
related to service.  At the August 2003 examination, the 
veteran presented with a 3x4 patch of skin on the dorsum of 
the hands consisting of papules and macules with excoriation 
from previous scratching.  The clinician noted the 
possibility that the rash was caused by latex gloves that the 
veteran frequently wears.  Although the etiology of the rash 
was unclear, the clinician stated that "there does not 
appear to be a relationship between the veteran's dermatitis 
in the Military and his current diagnosis and dermatitis, 
which is latex allergy it appears."  She went on to state 
that the veteran's RPR is currently negative (unlike the 
findings in service), so syphilis is not the cause of his 
current dermatitis. 

In sum, the totality of the evidence leads to the conclusion 
that the veteran's current skin disorder, dermatitis, is not 
causally related to the skin symptoms during service.  The 
Board finds that there is no evidence of a medical nexus 
between the skin condition originating in service and the 
veteran's current skin condition.  Moreover, the only medical 
opinion that addresses the issue specifically denied such a 
nexus.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a skin disability must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
 

ORDER

Entitlement to service connection for skin disability, to 
include hives, is not warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


